DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezu in view of Clissold and Adaci.
Yonezu discloses the use of performance support air reed device comprising: a first surface configured to face a blow hole (20) of an air reed instrument; a second surface configured to be displaced from the blow hole (see figure 3); and a flow path that penetrates from the first surface to the second surface and that is configured to flow an exhaled breath toward the blow hole, wherein a cross-sectional area of the flow path at the first surface is smaller than a cross- sectional area of the flow path at a position displaced from the first surface toward the second surface (see figures 8a-8e); and  wherein the cross- sectional area of the flow path continuously increases from the first surface toward the second surface.
Yonezu does not specifically disclose a lip shaped device.
Clissold discloses the use of a performance air reed device with a shape that imitates lips of a performer (see figure 2) and the use of a deformable support device (see paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Yonezu to include the elastically deformable material as disclosed in Clissold in order to provide a travel airflow.
Yonezu and Clissold do not disclose that the first surface is curved. 
Adaci discloses the use of a device wherein at least a portion of an edge of an opening of the flow path in the first surface is curved (see figure 0.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Yonezu to include the elastically deformable material as disclosed in Clissold and the curved surface as disclosed in Adaci in order to provide a means for guiding air and producing varying tones.

4.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments

5.	Applicant’s arguments with respect to claim(s) 1-4, 9, and 10  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with the exception of the Clissold reference and that reference was not argued in the applicant’s comments.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837